DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2-3, 6-9, 11-14 and 16 have been amended. 
Claims 2-16 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
In regards to “Configured To” Language:
The  traversal of the “configured to” claim language is noted. The amendment of the claim language to “wherein the programming instructions are executable by at lease one processor to cause the apparatus to:…” is also noted. However, this language is also problematic and indefinite for the reason(s) being maintained below. 
Examiners Comments
Intended Use
MPEP 2103 I C
Claim 2 recites, “ a network interface to communicate with remote devices…wherein…at least one processor to cause the apparatus to: ..receive…; …query via the network interface management systems to  search…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claim
Claim 2 recites, “…wherein the programming instructions are executable by the at least one processor to cause the apparatus to: receive…., determine.., delay searching…” . Claim 1 is directed to an apparatus comprising a network interface, a memory and at least one processor.  The limitation of “…at least one processor to cause the apparatus to: receive, determine, delay searching etc.,”, render the claim indefinite because it is unclear when infringement occurs. It is not clear whether the infringement depends on the use of at least one processor or on its functionality. MPEP 2173.05(p) II, IPXL Holdings LLC v. Amazon.com Inc., 77 USP2d 1140 (CAFC 2005). 
Claim 3 is rejected on the same basis as it recites similar language, “…at least one processor to cause the apparatus to: transmit…; receive….”
Claim 6 is rejected on the same basis as it recites similar language, “ …at least one processor to cause the apparatus to: confirm…; and receive…”
Claim 7 is rejected on the same basis as it recites similar language, “…at least one processor to cause the apparatus to: execute…”
Claim 9 is rejected on the same basis as it recites similar language, “…at least one processor to cause the apparatus to: determine…”
Claim 11 is rejected on the same basis as it recites similar language, “…at least one processor to cause the apparatus to: detect…”
Claim 13 is rejected on the same basis as it recites similar language, “…at least one processor to cause the apparatus to: prevent…”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692